DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16 2013 is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 05/18/2021. Claims 1-17 and 19 are pending of which claims 1-17 and 19 are amended by preliminary amendment.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11, 13-17 and 19 are rejected under 35 U.S.C. 102a2 as being anticipated by Rost 2021/0204172.
Regarding claims 1 and 17, Rost teaches a method of operation of a boundary node at a boundary between a Time-Sensitive Networking TSN network and a cellular communications system that operates as a virtual TSN node in the TSN network comprising: 
["he assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]
obtaining TSN information from a Centralized Network Configuration CNC or from a Central User Configuration CUC or from both the CNC and the CUC wherein the TSN information includes at least one of a size of user plane traffic time duration of the user plane traffic and a time gap between packets within the user plane traffic(MF function receives signaling of cyclic data/ PDU/packet size etc, ¶126, 185,188)
[“FIG. 1 shows the entities involved in TSN. One of the key consideration for TSN standardization is to have a centralized entity, named CNC (Centralized Network Controller), which collects the requirements of end to end communication between the Talker End Stations and Listener End Stations and performs scheduling centrally. The Bridges learn the connection information for their immediate network peer in each physical port using the link layer discovery protocol (LLDP). Each TSN network has a single CNC. In addition, there might be multiple centralized user configurators (CUCs) which translate the requirements of the end to end communication and communicate it to the CNC. Furthermore, the CUC is responsible for configuring the respective Talker and Listener End Stations with transmission parameters computed by the CNC during the scheduling process. The solid arrows in FIG. 1 describe the main steps 1-6 involved in establishing a communication between a Talker and a Listener End Station [2].”,¶3]
["3. The 3GPP network allows to establish additional PDU sessions and QoS flows for existing and/or the new PDU sessions with a set of pre-defined QoS parameter (e.g. 5QI), which is controlled by a Policy Control Function PCF (in some embodiments upon instruction by the M&O entity). M&O entity derives such instructions based on the information about e.g. available end stations, their mapping to UEs, topological constraints, communication requirements of end stations (e.g. on required minimum or average throughput), traffic pattern (e.g. cyclic data), maximum or average allowed packet loss, maximum or average latency, and/or jitter. A typical PDU session may define a maximum delay (e.g. 10 ms) and further information, which needs to be guaranteed with high probability (e.g. 99.999%) and minimum guaranteed bit rate (e.g. at least 1 Mbps). ", ¶126]
["For such QoS flows, the MF performs the derivation of TSN Bridge Delay managed object attributes for a 3GPP Bridge based on the QoS flow packet delay budget (PDB) (packet corresponds to a frame/PDU) values and the MDBV indicated in the QoS profile. Following the notion of TSN Bridge Delay, the delay τ of a 3GPP Bridge, corresponding to the E2E PDB within a 3GPP system, consists of two parts: packet size dependent and packet size independent, which can be expressed by the following linear equation:", ¶185]
[" TSN networks, TSN frames are transmitted in time cycles where a part of such cycle (with specific length) is assigned to a specific traffic class. In such a way, according to the traffic class priority, the traffic receives an exclusive right for a defined time to use the transmission medium. Thus, a TDMA (time division multiple access) approach with high granularity is used in TSN networks in order to separate in time domain the time-critical communication from best-effort traffic.", ¶188]

receiving user plane traffic from a node in the cellular communications system the user plane traffic being user plane traffic received by the cellular communications system from a previous hop TSN node(see fig 2 bridge nodes transferring data  between endpoints, ¶95); and 
[" FIG. 2 shows the general concept of the TSN Translator and its TSN Translator Client and how the TSN End Station A is connected to the TSN network via a wireless connection service provided by the 3GPP network. FIG. 2 corresponds to FIG. 1, but one of the bridges is replaced by the 3GPP network embedded between the TSN translator and the TSN translator client. In addition, FIG. 2 shows a Management & Orchestration (M&O) entity of the 3GPP network, which is inserted between TSN CUC and TSN CNC. M&O may intercept messages between TSN CNC and TSN CUC. The role of M&O is explained later. In the context of the present invention, the presence of M&O between TSN CNC and TSN CUC and its role of intercepting messages is useful but not mandatory.", ¶95]
performing output pacing for the user plane traffic when outputting the user plane traffic to a next hop TSN node in accordance with the TSN information from the CNC the CUC or both the CNC and the CUC such that the user plane traffic is output to the next hop TSN node at a rate that matches a desired rate at the next hop TSN node(CUC/CNC determines network conditions and time-sensitive requirements and calculates delays to schedule for packet transmission to meet QOS/guaranteed bit rates, ¶s 98, 158,204, 191, 192).

["For the transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network to the TSN network and vice versa, a TSN translator function is provided, which works as an intermediator between both domains, i.e. it understands the TSN protocol and maps the TSN CUC and TSN CNC messages as well as the TSN network messages into control and user plane messages of the 3GPP network to trigger corresponding actions in the 3GPP network, e.g. to trigger the establishment of a wireless connection with guaranteed QoS, and vice versa. Furthermore, it takes care of services like the enforcement of the priority classes for the traffic, frame translation, time gating etc which are typically offered by the bridges in the wired network to guarantee deterministic communication. With respect to this view, the TSN Translator and TSN Translator client are placed on both sides of the 3GPP network, the UE side and the CN side.", ¶98]
[“For issue #1, in order to appear as an “ordinary” TSN bridge towards the TSN entities, e.g. CNC or TSN end devices, the 3GPP bridge needs to expose the same set of parameters as an “ordinary” TSN bridge. The CNC uses a set of managed objects in order to acquire the information about the bridges, build the knowledge about the network capabilities as well as to configure each bridge. Such managed objects are e.g., Bridge Delay, Propagation Delay, Static Trees and MRP Extended Control [2]. The Bridge Delay is of particular importance for functionality of the integrated TSN-3GPP network. The attributes of a Bridge Delay managed object determine the delay of frames which pass through the TSN bridge. In order to acquire correct information about the capabilities of a 3GPP bridge in terms of the delay and to correctly establish the E2E communication across TSN and 3GPP networks, it is of fundamental importance to correctly derive the delay attributes of a 3GPP bridge and to expose them in expected form to TSN for computation of schedules and paths. In centralized architectures for example, the TSN CNC expects that the bridge delay is expressed through the values that are dependent and independent of the frame length, whereas in 3GPP network such representation is not applied. Therefore, an explicit mapping of the delay attributes of a 3GPP network to the delay attributes of a TSN bridge is not possible. In other words, the delay attributes available in a 3GPP network cannot be exposed as delay attributes of a ‘3GPP bridge’. To the best of our knowledge, there is no method for deriving the Bridge Delay parameters of a 3GPP Bridge and exposing such parameters in the form expected by the TSN.”, ¶158]
[“According to the TSN Bridge Delay definitions, the independent and dependent delays represent the worst-case range per design/configuration of the Bridge. However, in order to obtain the accurate delays of the bridge which include the delay due to bridge operation (e.g. delay due to the traffic scheduling, traffic shaping, frame pre-emption, jitter buffer etc.) the TSN CNC needs to perform the measurement by reading the delays of ports that ingress/egress the streams.", ¶204]
[" As described in [6] and hereinabove, the TSN Translator requests the establishment of PDU sessions and QoS flows with specific QoS requirements, i.e. 5QI values in order to enable E2E communication across TSN and 3GPP networks. The information on the number and characteristics of the PDU sessions and QoS flows (e.g. 5QI values) to be set up can be indicated by the M&O entity as described in [8]. Furthermore, the M&O, knowing the characteristics of the PDU sessions and QoS flows that will be needed for integration with TSN, can derive the maximum expected packet/frame size for each QoS flow. This information is then signalled towards the mapping function MF, as an input for estimation of 3GPP Bridge delay attributes, i.e. ‘independentDelay’ and ‘dependentDelay’ values that will be exposed towards the TSN.", ¶191]
 [" In order to estimate the required delay values of QoS flows, the MF may use the information available in QoS profiles/PCC rules acquired from the SMF/PCF. For each 5QI value, there is either standardized upper bound value for packet delay (PDB—Packet Delay Budget, whereas packet is used as synonym for PDU), or such values are dynamically signalled over NG2 interface [4]. The MF uses such defined packet delay values for deriving the dependentDelayMin/Max values of the ‘3GPP Bridge’. The PDB associated to each 5QI value represents the maximum delay of the packet between UE and UPF, thus it can be expressed by formula for maximum delay", ¶192]


Regarding claim 19, Rost teaches a boundary node at a boundary between a Time-Sensitive Networking TSN network and a cellular communications system that operates as a virtual TSN node in the TSN network the boundary node comprising: 
["he assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]

at least one receiver or a network interface and processing circuitry associated with the at least one receiver or the network interface wherein the processing circuitry is configured to cause the boundary node to: 

[" The TSN translator has an interface to respective 3GPP functional entities of the core network (CN), e.g. in FIG. 3 the policy control function (PCF) of a 5G network, which interacts directly or indirectly with further 3GPP CN functional entities like Session Management Function (SMF) and Access & Mobility Management Function (AMF). The TSN Translator acts from the 3GPP network point of view as Application Function (AF) and uses the N5 interface. In addition, the TSN Translator derives information provided by its TSN Translator Client and the AF to act as a TSN Bridge in the TSN network. A typical example is the Link Layer Discovery protocol required at a TSN bridge to be interoperable with the TSN network. [0105] Alternatively, other options, which are not shown in FIG. 3 may be used to interact between 3GPP CN and TSN Translator. The TSN Translator may provide an interface to the Network Exposure Function (NEF) when authentication and authorization features are needed, or a new functional entity in 3GPP domain could be created which provides the functionality of the TSN Translator in a standardized way. SBI (service based interfaces) may also be used to realize interfaces to the TSN Translator function. [0106] 2) For the transmission of data between the End Station A and End Station B, the TSN Translator has an interface to the User Plane Function (UPF) and the corresponding interface to the TSN Bridge that connects to the TSN End Station B, which we denote in the following by the term user plane (UP), again to align with the terminology applied in 3GPP networks. In FIG. 3, the UP of the TSN translator acts as a data network to the 3GPP network.", ¶104]
["For such QoS flows, the MF performs the derivation of TSN Bridge Delay managed object attributes for a 3GPP Bridge based on the QoS flow packet delay budget (PDB) (packet corresponds to a frame/PDU) values and the MDBV indicated in the QoS profile. Following the notion of TSN Bridge Delay, the delay τ of a 3GPP Bridge, corresponding to the E2E PDB within a 3GPP system, consists of two parts: packet size dependent and packet size independent, which can be expressed by the following linear equation:", ¶185]
[" TSN networks, TSN frames are transmitted in time cycles where a part of such cycle (with specific length) is assigned to a specific traffic class. In such a way, according to the traffic class priority, the traffic receives an exclusive right for a defined time to use the transmission medium. Thus, a TDMA (time division multiple access) approach with high granularity is used in TSN networks in order to separate in time domain the time-critical communication from best-effort traffic.", ¶188]

obtain TSN information from a Centralized Network Configuration CNC or from a Central User Configuration CUC or from both the CNC and the CUC wherein the TSN information includes at least one of a size of user plane traffic time duration of the user plane traffic and a time gap between packets within the user plane traffic(MF function receives signaling of cyclic data/ PDU/packet size etc, ¶126, 185,188)
[“FIG. 1 shows the entities involved in TSN. One of the key consideration for TSN standardization is to have a centralized entity, named CNC (Centralized Network Controller), which collects the requirements of end to end communication between the Talker End Stations and Listener End Stations and performs scheduling centrally. The Bridges learn the connection information for their immediate network peer in each physical port using the link layer discovery protocol (LLDP). Each TSN network has a single CNC. In addition, there might be multiple centralized user configurators (CUCs) which translate the requirements of the end to end communication and communicate it to the CNC. Furthermore, the CUC is responsible for configuring the respective Talker and Listener End Stations with transmission parameters computed by the CNC during the scheduling process. The solid arrows in FIG. 1 describe the main steps 1-6 involved in establishing a communication between a Talker and a Listener End Station [2].”,¶3]
["3. The 3GPP network allows to establish additional PDU sessions and QoS flows for existing and/or the new PDU sessions with a set of pre-defined QoS parameter (e.g. 5QI), which is controlled by a Policy Control Function PCF (in some embodiments upon instruction by the M&O entity). M&O entity derives such instructions based on the information about e.g. available end stations, their mapping to UEs, topological constraints, communication requirements of end stations (e.g. on required minimum or average throughput), traffic pattern (e.g. cyclic data), maximum or average allowed packet loss, maximum or average latency, and/or jitter. A typical PDU session may define a maximum delay (e.g. 10 ms) and further information, which needs to be guaranteed with high probability (e.g. 99.999%) and minimum guaranteed bit rate (e.g. at least 1 Mbps). ", ¶126]
[" As described in [6] and hereinabove, the TSN Translator requests the establishment of PDU sessions and QoS flows with specific QoS requirements, i.e. 5QI values in order to enable E2E communication across TSN and 3GPP networks. The information on the number and characteristics of the PDU sessions and QoS flows (e.g. 5QI values) to be set up can be indicated by the M&O entity as described in [8]. Furthermore, the M&O, knowing the characteristics of the PDU sessions and QoS flows that will be needed for integration with TSN, can derive the maximum expected packet/frame size for each QoS flow. This information is then signalled towards the mapping function MF, as an input for estimation of 3GPP Bridge delay attributes, i.e. ‘independentDelay’ and ‘dependentDelay’ values that will be exposed towards the TSN.", ¶191]
 [" In order to estimate the required delay values of QoS flows, the MF may use the information available in QoS profiles/PCC rules acquired from the SMF/PCF. For each 5QI value, there is either standardized upper bound value for packet delay (PDB—Packet Delay Budget, whereas packet is used as synonym for PDU), or such values are dynamically signalled over NG2 interface [4]. The MF uses such defined packet delay values for deriving the dependentDelayMin/Max values of the ‘3GPP Bridge’. The PDB associated to each 5QI value represents the maximum delay of the packet between UE and UPF, thus it can be expressed by formula for maximum delay", ¶192]


 receive user plane traffic from a node in the cellular communications system the user plane traffic being user plane traffic received by the cellular communications system from a previous hop TSN node; and(see fig 2 bridge nodes transferring data  between endpoints, ¶95); and 
[" FIG. 2 shows the general concept of the TSN Translator and its TSN Translator Client and how the TSN End Station A is connected to the TSN network via a wireless connection service provided by the 3GPP network. FIG. 2 corresponds to FIG. 1, but one of the bridges is replaced by the 3GPP network embedded between the TSN translator and the TSN translator client. In addition, FIG. 2 shows a Management & Orchestration (M&O) entity of the 3GPP network, which is inserted between TSN CUC and TSN CNC. M&O may intercept messages between TSN CNC and TSN CUC. The role of M&O is explained later. In the context of the present invention, the presence of M&O between TSN CNC and TSN CUC and its role of intercepting messages is useful but not mandatory.", ¶95]

 perform output pacing for the user plane traffic when outputting the user plane traffic to a next hop TSN node in accordance with the TSN information from the CNC the CUC or both the CNC and the CUC such that the user plane traffic is output to the next hop TSN node at a rate that matches a desired rate at the next hop TSN node(CUC/CNC determines network conditions and time-sensitive requirements and calculates delays to schedule for packet transmission to meet QOS/guaranteed bit rates, ¶s 98, 158,204, 191, 192).

["For the transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network to the TSN network and vice versa, a TSN translator function is provided, which works as an intermediator between both domains, i.e. it understands the TSN protocol and maps the TSN CUC and TSN CNC messages as well as the TSN network messages into control and user plane messages of the 3GPP network to trigger corresponding actions in the 3GPP network, e.g. to trigger the establishment of a wireless connection with guaranteed QoS, and vice versa. Furthermore, it takes care of services like the enforcement of the priority classes for the traffic, frame translation, time gating etc which are typically offered by the bridges in the wired network to guarantee deterministic communication. With respect to this view, the TSN Translator and TSN Translator client are placed on both sides of the 3GPP network, the UE side and the CN side.", ¶98]
[“For issue #1, in order to appear as an “ordinary” TSN bridge towards the TSN entities, e.g. CNC or TSN end devices, the 3GPP bridge needs to expose the same set of parameters as an “ordinary” TSN bridge. The CNC uses a set of managed objects in order to acquire the information about the bridges, build the knowledge about the network capabilities as well as to configure each bridge. Such managed objects are e.g., Bridge Delay, Propagation Delay, Static Trees and MRP Extended Control [2]. The Bridge Delay is of particular importance for functionality of the integrated TSN-3GPP network. The attributes of a Bridge Delay managed object determine the delay of frames which pass through the TSN bridge. In order to acquire correct information about the capabilities of a 3GPP bridge in terms of the delay and to correctly establish the E2E communication across TSN and 3GPP networks, it is of fundamental importance to correctly derive the delay attributes of a 3GPP bridge and to expose them in expected form to TSN for computation of schedules and paths. In centralized architectures for example, the TSN CNC expects that the bridge delay is expressed through the values that are dependent and independent of the frame length, whereas in 3GPP network such representation is not applied. Therefore, an explicit mapping of the delay attributes of a 3GPP network to the delay attributes of a TSN bridge is not possible. In other words, the delay attributes available in a 3GPP network cannot be exposed as delay attributes of a ‘3GPP bridge’. To the best of our knowledge, there is no method for deriving the Bridge Delay parameters of a 3GPP Bridge and exposing such parameters in the form expected by the TSN.”, ¶158]
[“According to the TSN Bridge Delay definitions, the independent and dependent delays represent the worst-case range per design/configuration of the Bridge. However, in order to obtain the accurate delays of the bridge which include the delay due to bridge operation (e.g. delay due to the traffic scheduling, traffic shaping, frame pre-emption, jitter buffer etc.) the TSN CNC needs to perform the measurement by reading the delays of ports that ingress/egress the streams.", ¶204]
[" As described in [6] and hereinabove, the TSN Translator requests the establishment of PDU sessions and QoS flows with specific QoS requirements, i.e. 5QI values in order to enable E2E communication across TSN and 3GPP networks. The information on the number and characteristics of the PDU sessions and QoS flows (e.g. 5QI values) to be set up can be indicated by the M&O entity as described in [8]. Furthermore, the M&O, knowing the characteristics of the PDU sessions and QoS flows that will be needed for integration with TSN, can derive the maximum expected packet/frame size for each QoS flow. This information is then signalled towards the mapping function MF, as an input for estimation of 3GPP Bridge delay attributes, i.e. ‘independentDelay’ and ‘dependentDelay’ values that will be exposed towards the TSN.", ¶191]
 [" In order to estimate the required delay values of QoS flows, the MF may use the information available in QoS profiles/PCC rules acquired from the SMF/PCF. For each 5QI value, there is either standardized upper bound value for packet delay (PDB—Packet Delay Budget, whereas packet is used as synonym for PDU), or such values are dynamically signalled over NG2 interface [4]. The MF uses such defined packet delay values for deriving the dependentDelayMin/Max values of the ‘3GPP Bridge’. The PDB associated to each 5QI value represents the maximum delay of the packet between UE and UPF, thus it can be expressed by formula for maximum delay", ¶192]


Regarding claim 2, Rost teaches wherein: the boundary node is a User Equipment UE; 
["The TSN End Station A is connected to a UE via the TSN Translator Client. The UE is responsible to establish and handle the wireless connection service for the TSN End station A. The wireless connection service contains beside the wireless link between UE and Radio Access Network (RAN) also essential Core Network (CN) services to provide for example authentication, mobility, QoS, etc.", ¶97]
receiving the user plane traffic from the node comprises receiving the user plane traffic from a base station; and 

["For issue #2, in an integrated TSN-3GPP network, the QoS requirements for TSN traffic need to be clearly identified in order to enable the according treatment in the 3GPP network. For instance, the TSN traffic needs to be handled appropriately by a UPF, and in order to be directed to a UPF dedicated to such handling of TSN traffic, the TSN traffic needs to be recognized by the SMF. To the best of our knowledge such identification is not yet available in the 3GPP network.", ¶159]
["The assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]

performing output pacing for the user plane traffic comprises performing output pacing for the user plane traffic when outputting the user plane traffic from the UE to the next hop TSN node(CUC/CNC determines network conditions and time-sensitive requirements and calculates a schedule for packet transmission to meet QOS/guaranteed bit rates, ¶s 98, 158,204).

["For the transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network to the TSN network and vice versa, a TSN translator function is provided, which works as an intermediator between both domains, i.e. it understands the TSN protocol and maps the TSN CUC and TSN CNC messages as well as the TSN network messages into control and user plane messages of the 3GPP network to trigger corresponding actions in the 3GPP network, e.g. to trigger the establishment of a wireless connection with guaranteed QoS, and vice versa. Furthermore, it takes care of services like the enforcement of the priority classes for the traffic, frame translation, time gating etc which are typically offered by the bridges in the wired network to guarantee deterministic communication. With respect to this view, the TSN Translator and TSN Translator client are placed on both sides of the 3GPP network, the UE side and the CN side.", ¶98]
[“For issue #1, in order to appear as an “ordinary” TSN bridge towards the TSN entities, e.g. CNC or TSN end devices, the 3GPP bridge needs to expose the same set of parameters as an “ordinary” TSN bridge. The CNC uses a set of managed objects in order to acquire the information about the bridges, build the knowledge about the network capabilities as well as to configure each bridge. Such managed objects are e.g., Bridge Delay, Propagation Delay, Static Trees and MRP Extended Control [2]. The Bridge Delay is of particular importance for functionality of the integrated TSN-3GPP network. The attributes of a Bridge Delay managed object determine the delay of frames which pass through the TSN bridge. In order to acquire correct information about the capabilities of a 3GPP bridge in terms of the delay and to correctly establish the E2E communication across TSN and 3GPP networks, it is of fundamental importance to correctly derive the delay attributes of a 3GPP bridge and to expose them in expected form to TSN for computation of schedules and paths. In centralized architectures for example, the TSN CNC expects that the bridge delay is expressed through the values that are dependent and independent of the frame length, whereas in 3GPP network such representation is not applied. Therefore, an explicit mapping of the delay attributes of a 3GPP network to the delay attributes of a TSN bridge is not possible. In other words, the delay attributes available in a 3GPP network cannot be exposed as delay attributes of a ‘3GPP bridge’. To the best of our knowledge, there is no method for deriving the Bridge Delay parameters of a 3GPP Bridge and exposing such parameters in the form expected by the TSN.”, ¶158]
[“According to the TSN Bridge Delay definitions, the independent and dependent delays represent the worst-case range per design/configuration of the Bridge. However, in order to obtain the accurate delays of the bridge which include the delay due to bridge operation (e.g. delay due to the traffic scheduling, traffic shaping, frame pre-emption, jitter buffer etc.) the TSN CNC needs to perform the measurement by reading the delays of ports that ingress/egress the streams.", ¶204]

Regarding claim 6, Rost teaches wherein the boundary node is a User Equipment UE that is part of a first virtual TSN node; 
["The TSN End Station A is connected to a UE via the TSN Translator Client. The UE is responsible to establish and handle the wireless connection service for the TSN End station A. The wireless connection service contains beside the wireless link between UE and Radio Access Network (RAN) also essential Core Network (CN) services to provide for example authentication, mobility, QoS, etc.", ¶97]
["Since 3GPP network appears as a virtual TSN bridge to the TSN CNC, the TSN Translator and its TSN Translator Client manages corresponding bridge objects so that the TSN CNC can read this information. The ingress ports of the virtual TSN Bridge offered to the TSN End Station A are handled by the TSN Translator Client and the corresponding egress ports are handled by the TSN Translator. At least one PDU session in 3GPP network represents the connection between one ingress port and one egress port of the virtual TSN Bridge.", ¶148]

receiving the user plane traffic from the node comprises receiving the user plane traffic from the previous hop TSN node; and 
["For issue #2, in an integrated TSN-3GPP network, the QoS requirements for TSN traffic need to be clearly identified in order to enable the according treatment in the 3GPP network. For instance, the TSN traffic needs to be handled appropriately by a UPF, and in order to be directed to a UPF dedicated to such handling of TSN traffic, the TSN traffic needs to be recognized by the SMF. To the best of our knowledge such identification is not yet available in the 3GPP network.", ¶159]
["The assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]

performing output pacing for the user plane traffic comprises performing output pacing for the user plane traffic when outputting the user plane traffic via an uplink from the UE to a base station the base station being part of the virtual TSN node that is a next hop TSN node(CUC/CNC determines network conditions and time-sensitive requirements and calculates a schedule for packet transmission to meet QOS/guaranteed bit rates, ¶s 98, 158,204).

["For the transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network to the TSN network and vice versa, a TSN translator function is provided, which works as an intermediator between both domains, i.e. it understands the TSN protocol and maps the TSN CUC and TSN CNC messages as well as the TSN network messages into control and user plane messages of the 3GPP network to trigger corresponding actions in the 3GPP network, e.g. to trigger the establishment of a wireless connection with guaranteed QoS, and vice versa. Furthermore, it takes care of services like the enforcement of the priority classes for the traffic, frame translation, time gating etc which are typically offered by the bridges in the wired network to guarantee deterministic communication. With respect to this view, the TSN Translator and TSN Translator client are placed on both sides of the 3GPP network, the UE side and the CN side.", ¶98]
[“For issue #1, in order to appear as an “ordinary” TSN bridge towards the TSN entities, e.g. CNC or TSN end devices, the 3GPP bridge needs to expose the same set of parameters as an “ordinary” TSN bridge. The CNC uses a set of managed objects in order to acquire the information about the bridges, build the knowledge about the network capabilities as well as to configure each bridge. Such managed objects are e.g., Bridge Delay, Propagation Delay, Static Trees and MRP Extended Control [2]. The Bridge Delay is of particular importance for functionality of the integrated TSN-3GPP network. The attributes of a Bridge Delay managed object determine the delay of frames which pass through the TSN bridge. In order to acquire correct information about the capabilities of a 3GPP bridge in terms of the delay and to correctly establish the E2E communication across TSN and 3GPP networks, it is of fundamental importance to correctly derive the delay attributes of a 3GPP bridge and to expose them in expected form to TSN for computation of schedules and paths. In centralized architectures for example, the TSN CNC expects that the bridge delay is expressed through the values that are dependent and independent of the frame length, whereas in 3GPP network such representation is not applied. Therefore, an explicit mapping of the delay attributes of a 3GPP network to the delay attributes of a TSN bridge is not possible. In other words, the delay attributes available in a 3GPP network cannot be exposed as delay attributes of a ‘3GPP bridge’. To the best of our knowledge, there is no method for deriving the Bridge Delay parameters of a 3GPP Bridge and exposing such parameters in the form expected by the TSN.”, ¶158]
[“According to the TSN Bridge Delay definitions, the independent and dependent delays represent the worst-case range per design/configuration of the Bridge. However, in order to obtain the accurate delays of the bridge which include the delay due to bridge operation (e.g. delay due to the traffic scheduling, traffic shaping, frame pre-emption, jitter buffer etc.) the TSN CNC needs to perform the measurement by reading the delays of ports that ingress/egress the streams.", ¶204]

Regarding claim 7, Rost teaches wherein: the boundary node is a node that: a is separate from but connected to a User Equipment UE that is in the cellular communications system and implements an adaptor or translator function that performs output pacing(translator client at UE, ¶99) 
["The TSN Translator and the TSN Translator Client are logically part of the same translation between 3GPP and TSN network and hence, it is beneficial that they do not act independently. Treating them as one entity allows to hide the TSN Translator at the UE side to the TSN network and to use the TSN Translator at the CN side to represent the complete 3GPP network as a TSN bridge to the TSN Network. This simplifies especially the configuration and handling at the TSN CNC and the respective TSN CUCs. The TSN translator performs the major part of the translation of the TSN protocols to 3GPP commands and procedures and vice versa. The TSN Translator client at the UE side acts on behalf of the TSN Translator at the CN side and is therefore called TSN Translator Client.", ¶99]
receiving the user plane traffic from the node comprises receiving the user plane traffic from the UE; and 
["For issue #2, in an integrated TSN-3GPP network, the QoS requirements for TSN traffic need to be clearly identified in order to enable the according treatment in the 3GPP network. For instance, the TSN traffic needs to be handled appropriately by a UPF, and in order to be directed to a UPF dedicated to such handling of TSN traffic, the TSN traffic needs to be recognized by the SMF. To the best of our knowledge such identification is not yet available in the 3GPP network.", ¶159]
["The assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]
performing output pacing for the user plane traffic comprises performing output pacing for the user plane traffic when outputting the user plane traffic from the node to the next hop TSN node(CUC/CNC determines network conditions and time-sensitive requirements and calculates a schedule for packet transmission to meet QOS/guaranteed bit rates, ¶s 98, 158,204).

["For the transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network to the TSN network and vice versa, a TSN translator function is provided, which works as an intermediator between both domains, i.e. it understands the TSN protocol and maps the TSN CUC and TSN CNC messages as well as the TSN network messages into control and user plane messages of the 3GPP network to trigger corresponding actions in the 3GPP network, e.g. to trigger the establishment of a wireless connection with guaranteed QoS, and vice versa. Furthermore, it takes care of services like the enforcement of the priority classes for the traffic, frame translation, time gating etc which are typically offered by the bridges in the wired network to guarantee deterministic communication. With respect to this view, the TSN Translator and TSN Translator client are placed on both sides of the 3GPP network, the UE side and the CN side.", ¶98]
[“For issue #1, in order to appear as an “ordinary” TSN bridge towards the TSN entities, e.g. CNC or TSN end devices, the 3GPP bridge needs to expose the same set of parameters as an “ordinary” TSN bridge. The CNC uses a set of managed objects in order to acquire the information about the bridges, build the knowledge about the network capabilities as well as to configure each bridge. Such managed objects are e.g., Bridge Delay, Propagation Delay, Static Trees and MRP Extended Control [2]. The Bridge Delay is of particular importance for functionality of the integrated TSN-3GPP network. The attributes of a Bridge Delay managed object determine the delay of frames which pass through the TSN bridge. In order to acquire correct information about the capabilities of a 3GPP bridge in terms of the delay and to correctly establish the E2E communication across TSN and 3GPP networks, it is of fundamental importance to correctly derive the delay attributes of a 3GPP bridge and to expose them in expected form to TSN for computation of schedules and paths. In centralized architectures for example, the TSN CNC expects that the bridge delay is expressed through the values that are dependent and independent of the frame length, whereas in 3GPP network such representation is not applied. Therefore, an explicit mapping of the delay attributes of a 3GPP network to the delay attributes of a TSN bridge is not possible. In other words, the delay attributes available in a 3GPP network cannot be exposed as delay attributes of a ‘3GPP bridge’. To the best of our knowledge, there is no method for deriving the Bridge Delay parameters of a 3GPP Bridge and exposing such parameters in the form expected by the TSN.”, ¶158]
[“According to the TSN Bridge Delay definitions, the independent and dependent delays represent the worst-case range per design/configuration of the Bridge. However, in order to obtain the accurate delays of the bridge which include the delay due to bridge operation (e.g. delay due to the traffic scheduling, traffic shaping, frame pre-emption, jitter buffer etc.) the TSN CNC needs to perform the measurement by reading the delays of ports that ingress/egress the streams.", ¶204]

Regarding claims 8 and 11, Rost teaches wherein: the boundary node is a User Plane Function UPF in a core network of the cellular communications system that serves as the virtual TSN node; 
["The TSN End Station A is connected to a UE via the TSN Translator Client. The UE is responsible to establish and handle the wireless connection service for the TSN End station A. The wireless connection service contains beside the wireless link between UE and Radio Access Network (RAN) also essential Core Network (CN) services to provide for example authentication, mobility, QoS, etc.", ¶97]
[" 1) The network configuration related messages of the TSN network we denote in the following by the term control plane (CP) (see also in FIG. 3) in order to be consistent with the naming convention of mobile network terminology. The CP messages, e.g. link layer discovery protocol messages are converted into the corresponding control plane messages and procedures in a 3GPP network. The control plane messages and procedures are used to establish for example a packet data unit (PDU) session or a service flow and to provide for example required QoS parameters for the service flow within the PDU session. The TSN translator has an interface to respective 3GPP functional entities of the core network (CN), e.g. in FIG. 3 the policy control function (PCF) of a 5G network, which interacts directly or indirectly with further 3GPP CN functional entities like Session Management Function (SMF) and Access & Mobility Management Function (AMF). The TSN Translator acts from the 3GPP network point of view as Application Function (AF) and uses the N5 interface. In addition, the TSN Translator derives information provided by its TSN Translator Client and the AF to act as a TSN Bridge in the TSN network. A typical example is the Link Layer Discovery protocol required at a TSN bridge to be interoperable with the TSN network.", ¶104]

receiving the user plane traffic from the node comprises receiving the user plane traffic from a base station; and 
["For issue #2, in an integrated TSN-3GPP network, the QoS requirements for TSN traffic need to be clearly identified in order to enable the according treatment in the 3GPP network. For instance, the TSN traffic needs to be handled appropriately by a UPF, and in order to be directed to a UPF dedicated to such handling of TSN traffic, the TSN traffic needs to be recognized by the SMF. To the best of our knowledge such identification is not yet available in the 3GPP network.", ¶159]
["The assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]

performing output pacing for the user plane traffic comprises performing output pacing for the user plane traffic when outputting the user plane traffic from the UPF to the next hop TSN node(CUC/CNC determines network conditions and time-sensitive requirements and calculates a schedule for packet transmission to meet QOS/guaranteed bit rates, ¶s 98, 158,204).

["For the transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network to the TSN network and vice versa, a TSN translator function is provided, which works as an intermediator between both domains, i.e. it understands the TSN protocol and maps the TSN CUC and TSN CNC messages as well as the TSN network messages into control and user plane messages of the 3GPP network to trigger corresponding actions in the 3GPP network, e.g. to trigger the establishment of a wireless connection with guaranteed QoS, and vice versa. Furthermore, it takes care of services like the enforcement of the priority classes for the traffic, frame translation, time gating etc which are typically offered by the bridges in the wired network to guarantee deterministic communication. With respect to this view, the TSN Translator and TSN Translator client are placed on both sides of the 3GPP network, the UE side and the CN side.", ¶98]
[“For issue #1, in order to appear as an “ordinary” TSN bridge towards the TSN entities, e.g. CNC or TSN end devices, the 3GPP bridge needs to expose the same set of parameters as an “ordinary” TSN bridge. The CNC uses a set of managed objects in order to acquire the information about the bridges, build the knowledge about the network capabilities as well as to configure each bridge. Such managed objects are e.g., Bridge Delay, Propagation Delay, Static Trees and MRP Extended Control [2]. The Bridge Delay is of particular importance for functionality of the integrated TSN-3GPP network. The attributes of a Bridge Delay managed object determine the delay of frames which pass through the TSN bridge. In order to acquire correct information about the capabilities of a 3GPP bridge in terms of the delay and to correctly establish the E2E communication across TSN and 3GPP networks, it is of fundamental importance to correctly derive the delay attributes of a 3GPP bridge and to expose them in expected form to TSN for computation of schedules and paths. In centralized architectures for example, the TSN CNC expects that the bridge delay is expressed through the values that are dependent and independent of the frame length, whereas in 3GPP network such representation is not applied. Therefore, an explicit mapping of the delay attributes of a 3GPP network to the delay attributes of a TSN bridge is not possible. In other words, the delay attributes available in a 3GPP network cannot be exposed as delay attributes of a ‘3GPP bridge’. To the best of our knowledge, there is no method for deriving the Bridge Delay parameters of a 3GPP Bridge and exposing such parameters in the form expected by the TSN.”, ¶158]
[“According to the TSN Bridge Delay definitions, the independent and dependent delays represent the worst-case range per design/configuration of the Bridge. However, in order to obtain the accurate delays of the bridge which include the delay due to bridge operation (e.g. delay due to the traffic scheduling, traffic shaping, frame pre-emption, jitter buffer etc.) the TSN CNC needs to perform the measurement by reading the delays of ports that ingress/egress the streams.", ¶204]

Regarding claims 13 and 14, Rost teaches wherein: the boundary node is a base station in the cellular communications system that serves as a virtual TSN bridge;
["The assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]
 receiving the user plane traffic comprises receiving the user plane traffic from a User Plane Function UPF that is in a core network of the cellular communications system that serves as the virtual TSN bridge; and 
["For issue #2, in an integrated TSN-3GPP network, the QoS requirements for TSN traffic need to be clearly identified in order to enable the according treatment in the 3GPP network. For instance, the TSN traffic needs to be handled appropriately by a UPF, and in order to be directed to a UPF dedicated to such handling of TSN traffic, the TSN traffic needs to be recognized by the SMF. To the best of our knowledge such identification is not yet available in the 3GPP network.", ¶159]
["The assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]

performing output pacing for the user plane traffic comprises performing output pacing for the user plane traffic when outputting the user plane traffic from the base station to a User Equipment UE via a downlink the UE being part of a second virtual TSN node that is the next hop TSN node(CUC/CNC determines network conditions and time-sensitive requirements and calculates a schedule for packet transmission to meet QOS/guaranteed bit rates, ¶s 98, 158,204).

["For the transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network to the TSN network and vice versa, a TSN translator function is provided, which works as an intermediator between both domains, i.e. it understands the TSN protocol and maps the TSN CUC and TSN CNC messages as well as the TSN network messages into control and user plane messages of the 3GPP network to trigger corresponding actions in the 3GPP network, e.g. to trigger the establishment of a wireless connection with guaranteed QoS, and vice versa. Furthermore, it takes care of services like the enforcement of the priority classes for the traffic, frame translation, time gating etc which are typically offered by the bridges in the wired network to guarantee deterministic communication. With respect to this view, the TSN Translator and TSN Translator client are placed on both sides of the 3GPP network, the UE side and the CN side.", ¶98]
[“For issue #1, in order to appear as an “ordinary” TSN bridge towards the TSN entities, e.g. CNC or TSN end devices, the 3GPP bridge needs to expose the same set of parameters as an “ordinary” TSN bridge. The CNC uses a set of managed objects in order to acquire the information about the bridges, build the knowledge about the network capabilities as well as to configure each bridge. Such managed objects are e.g., Bridge Delay, Propagation Delay, Static Trees and MRP Extended Control [2]. The Bridge Delay is of particular importance for functionality of the integrated TSN-3GPP network. The attributes of a Bridge Delay managed object determine the delay of frames which pass through the TSN bridge. In order to acquire correct information about the capabilities of a 3GPP bridge in terms of the delay and to correctly establish the E2E communication across TSN and 3GPP networks, it is of fundamental importance to correctly derive the delay attributes of a 3GPP bridge and to expose them in expected form to TSN for computation of schedules and paths. In centralized architectures for example, the TSN CNC expects that the bridge delay is expressed through the values that are dependent and independent of the frame length, whereas in 3GPP network such representation is not applied. Therefore, an explicit mapping of the delay attributes of a 3GPP network to the delay attributes of a TSN bridge is not possible. In other words, the delay attributes available in a 3GPP network cannot be exposed as delay attributes of a ‘3GPP bridge’. To the best of our knowledge, there is no method for deriving the Bridge Delay parameters of a 3GPP Bridge and exposing such parameters in the form expected by the TSN.”, ¶158]
[“According to the TSN Bridge Delay definitions, the independent and dependent delays represent the worst-case range per design/configuration of the Bridge. However, in order to obtain the accurate delays of the bridge which include the delay due to bridge operation (e.g. delay due to the traffic scheduling, traffic shaping, frame pre-emption, jitter buffer etc.) the TSN CNC needs to perform the measurement by reading the delays of ports that ingress/egress the streams.", ¶204]

Regarding claim 15, Rost teaches wherein the desired rate at the next hop TSN node is the same as a rate at which the incoming user plane traffic was received from the previous hop TSN node(each node enforces the same QOS i.e. guaranteed bitrate, ¶175).
[" Each node in the 3GPP system implements a local QoS mapping and enforcement function which ensures that a PDU (corresponding to an Ethernet frame) which traverses in downlink or uplink direction does not violate the E2E QoS requirements as exposed to the TSN.", ¶175]

Regarding claim 16, Rost teaches wherein the user plane traffic is associated with a Quality of Service QoS flow that is mapped to a particular TSN flow in the TSN network 
["The control plane messages and procedures are used to establish for example a packet data unit (PDU) session or a service flow and to provide for example required QoS parameters for the service flow within the PDU session. The TSN translator has an interface to respective 3GPP functional entities of the core network (CN), e.g. in FIG. 3 the policy control function (PCF) of a 5G network, which interacts directly or indirectly with further 3GPP CN functional entities like Session Management Function (SMF) and Access & Mobility Management Function (AMF). The TSN Translator acts from the 3GPP network point of view as Application Function (AF) and uses the N5 interface. In addition, the TSN Translator derives information provided by its TSN Translator Client and the AF to act as a TSN Bridge in the TSN network. A typical example is the Link Layer Discovery protocol required at a TSN bridge to be interoperable with the TSN network.", ¶104]
and the desired rate at the next hop TSN node is a desired rate at the next hop TSN node for the particular TSN flow
 ["a guaranteed flow bit rate GFBR of the flow in the second network", ¶55]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rost as applied to claim 2 above, and further in view of teaching of Rost with respect to implementation of TSN bridge in a 3GPP network.
Regarding claim 3, Rost does not specifically teach wherein both the UE and the base station are part of the virtual TSN node. Rost teaches various 3GPP function can act as a TSN bridge and UE can be integrated with an end station, ¶s 148,101,172, 290.  It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rost in accordance with the teachings of Rost with a TSN bridge that is wherein both the UE and the base station are part of the virtual TSN node. The rationale supporting the obviousness of such a modification comprises a simple re-arrangements of parts to one or ordinary skill in the art.
	 
["Since 3GPP network appears as a virtual TSN bridge to the TSN CNC, the TSN Translator and its TSN Translator Client manages corresponding bridge objects so that the TSN CNC can read this information. The ingress ports of the virtual TSN Bridge offered to the TSN End Station A are handled by the TSN Translator Client and the corresponding egress ports are handled by the TSN Translator. At least one PDU session in 3GPP network represents the connection between one ingress port and one egress port of the virtual TSN Bridge.", ¶148]
[" FIG. 3 shows an example implementation for integrating TSN network with a 3GPP network. The entities in the 3GPP network, shown within the dashed box labelled 3GPP, are possible functional entities resulting from the 3GPP release 15 standardization. This example could be mapped to other 3GPP releases or non-3GPP wireless networks. Again, the role of the 3GPP M&O entity is explained later The TSN End Stations A and B could be a sensor, controller, actuator or any other industrial device. In this picture, UE is shown as a separate entity, however, it could be either integrated in the End Station A or can be plugged in to the TSN End Station. Similarly, the TSN Translator Client could also be an integrated part of TSN End Station A, UE, or both.", ¶101]
["The assumed architecture is based on the 3GPP network acting as a TSN bridge (in the following referred to as “3GPP bridge”) towards the TSN [6]. However, the 3GPP network is not necessarily a monolithic functional entity, but rather it consists of different, potentially dis-located functions such as RAN (base stations and mobile terminals) and core network (CN), including one or more routing and gateway functions denoted as user plane function (UPF) in the 5G system.", ¶172]
["FIG. 2 shows an example where one of the TSN bridges is replaced by a 3GPP network embedded between TSN translator and TSN translator client. In some embodiments of the invention, one or more or even all bridges of the TSN network may be replaced by respective 3GPP networks embedded between respective TSN translator and TSN client. In case of plural replaced bridges, some or all of the respective 3GPP networks may be the same (i.e. one 3GPP network), wherein different replaced TSN bridges correspond to different sets of PDU sessions in the 3GPP network (i.e., a single TSN bridge corresponds to one set of PDU sessions, wherein each set may comprise one or more PDU sessions). In addition, the respective UE may be the same or different for different replaced TSN bridges.", ¶290]


Regarding claim 4, Rost does not specifically teach wherein the UE is part of a first virtual TSN node and the base station is part of the virtual TSN node. Rost teaches various 3GPP function can act as a TSN bridge and UE can be integrated with an end station, ¶s 148,101,172, 290.  It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rost in accordance with the teachings of Rost with a TSN bridge wherein the UE is part of a first virtual TSN node and the base station is part of the virtual TSN node. The rationale supporting the obviousness of such a modification comprises a simple re-arrangements of parts to one or ordinary skill in the art.

Regarding claim 5, Rost does not specifically teach wherein both the UE and the base station are part of a first virtual TSN node that is separate from the virtual TSN node. Rost teaches various 3GPP function can act as a TSN bridge and UE can be integrated with an end station, ¶s 148,101,172, 290. It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rost in accordance with the teachings of Rost with a TSN bridge wherein both the UE and the base station are part of a first virtual TSN node that is separate from the virtual TSN node. The rationale supporting the obviousness of such a modification comprises a simple re-arrangements of parts to one or ordinary skill in the art.

Regarding claim 9, Rost does not specifically teach wherein both the UPF and the base station are part of the virtual TSN node. Rost teaches various 3GPP function can act as a TSN bridge and UE can be integrated with an end station, ¶s 148,101,172, 290. It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rost in accordance with the teachings of Rost with a TSN bridge wherein both the UPF and the base station are part of the virtual TSN node. The rationale supporting the obviousness of such a modification comprises a simple re-arrangements of parts to one or ordinary skill in the art.

Regarding claim 10, Rost does not specifically teach wherein the UPF is part of the virtual TSN node and the base station is part of another virtual TSN node that is a previous hop TSN node. Rost teaches various 3GPP function can act as a TSN bridge and UE can be integrated with an end station, ¶s 148,101,172, 290. It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rost in accordance with the teachings of Rost with a TSN bridge wherein the UPF is part of the virtual TSN node and the base station is part of another virtual TSN node that is a previous hop TSN node. The rationale supporting the obviousness of such a modification comprises a simple re-arrangements of parts to one or ordinary skill in the art.
Regarding claim 12, Rost teaches implements an adaptor or translator function that performs output pacing.
["The control plane messages and procedures are used to establish for example a packet data unit (PDU) session or a service flow and to provide for example required QoS parameters for the service flow within the PDU session. The TSN translator has an interface to respective 3GPP functional entities of the core network (CN), e.g. in FIG. 3 the policy control function (PCF) of a 5G network, which interacts directly or indirectly with further 3GPP CN functional entities like Session Management Function (SMF) and Access & Mobility Management Function (AMF). The TSN Translator acts from the 3GPP network point of view as Application Function (AF) and uses the N5 interface. In addition, the TSN Translator derives information provided by its TSN Translator Client and the AF to act as a TSN Bridge in the TSN network. A typical example is the Link Layer Discovery protocol required at a TSN bridge to be interoperable with the TSN network.", ¶104]

Rost does not specifically teach wherein: the boundary node is a node that: a is separate from but connected to a User Plane Function UPF in a core network of the cellular communications system. Rost teaches various 3GPP function can act as a TSN bridge and UE can be integrated with an end station, ¶s 148,101,172, 290. It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Rost in accordance with the teachings of Rost with a TSN bridge wherein: the boundary node is a node that: a is separate from but connected to a User Plane Function UPF in a core network of the cellular communications system. The rationale supporting the obviousness of such a modification comprises a simple re-arrangements of parts to one or ordinary skill in the art.


Applicant Remarks

	The applicant argues that Rost does not teach 
"obtaining TSN information, from a Centralized Network Configuration (CNC) or from a Central User Configuration (CUC) or from both the CNC and the CUC, wherein the TSN information includes at least one of a size of user plane traffic, time duration of the user plane traffic, and a time gap between packets within the user plane traffic;" and "performing output pacing for the user plane traffic....in accordance with the TSN information from the CNC, the CUC, or both the CNC and the CUC, such that the user plane traffic is output to the next hop TSN node at a rate that matches a desired rate at the next hop TSN node." 
Because the applicant alleges that although Rost discloses that the TSN translator/TSN bridge may obtain some instructions from M&O, which are derived from traffic pattern information from the CNC/CUC, Rost is silent on the TSN translator/TSN bridge obtaining the traffic pattern information itself from the CNC/CUC. In addition, Rost fails to teach that the traffic pattern information includes at least one of a size of user plane traffic, time duration of the user plane traffic, and a time gap between packets within the user plane traffic.
	 Rost teaches an MF mapping function entity that is part of the functionality of an M&O and further that such MF function can be in the TSN translator control plane(see fig. 4, ¶173). Rost teaches that the MF receives signaling from the M&O entity where such signaling includes requirements and parameters(¶183-184) for each QOS flow(¶s181, 191) include expected packet frame size. Such information is used by the MF to control the output of user plane data via the TSN translator component of a TSN node(¶185, 192). Thus Rost teaches a tsn node obtaining  TSN information included at least a size pdu/packet size , and further performing output pacing… ie controlling the delay and thus the rate which data is output on the TSN node. 
The applicant further argues that Rost fails to describe the TSN translator performing output pacing for the user plane traffic in accordance with the TSN information from the CNC/CUC to match a desired rate at the next TSN end station. The applicant alleges , paragraphs ([0098], [0158] and [0204]) of Rost cited to reject the claimed feature of "performing output pacing" does not disclose anything about the output pacing/output rate of the user plane traffic. Instead, these paragraphs describe how the CNC/CUC acquires information of the 3GPP network appearing as a TSN bridge.  As discussed above the MF function of the M&O entity receives QOS parameter signaling and perform delay calculations to set and control the timing of user data output from the TSN translator. Controlling and setting delays for output of data corresponds to the act of output pacing as claimed. Thus Rost teaches claims 1, 17 and 19 as presented in the rejection.

[" At least one of the following system and methods may be provided:”, ¶172] 
[“A mapping function (MF) which maps E2E QoS parameters in the 3GPP network to TSN-specific management attributes. This function can be located in different logical entities, including the TSN translator [1] as illustrated in FIG. 4, or in an M&O entity [8]. FIG. 4 corresponds to FIG. 3, wherein the mapping function (MF) is additionally shown.", ¶173]
 [“A TSN Ethernet frame is transported in a single PDU (packet data unit) in the 3GPP bridge;”, ¶183]
[“ Consequently, there is only one PDU per data burst to be considered, i.e. the MDBV corresponds to the maximum PDU size. MDBV and maximum packet size/PDU size can be used as synonyms.", ¶184]
["For such QoS flows, the MF performs the derivation of TSN Bridge Delay managed object attributes for a 3GPP Bridge based on the QoS flow packet delay budget (PDB) (packet corresponds to a frame/PDU) values and the MDBV indicated in the QoS profile. Following the notion of TSN Bridge Delay, the delay τ of a 3GPP Bridge, corresponding to the E2E PDB within a 3GPP system, consists of two parts: packet size dependent and packet size independent, which can be expressed by the following linear equation:", ¶185]
[" TSN networks, TSN frames are transmitted in time cycles where a part of such cycle (with specific length) is assigned to a specific traffic class. In such a way, according to the traffic class priority, the traffic receives an exclusive right for a defined time to use the transmission medium. Thus, a TDMA (time division multiple access) approach with high granularity is used in TSN networks in order to separate in time domain the time-critical communication from best-effort traffic.", ¶188]
[" As described in [6] and hereinabove, the TSN Translator requests the establishment of PDU sessions and QoS flows with specific QoS requirements, i.e. 5QI values in order to enable E2E communication across TSN and 3GPP networks. The information on the number and characteristics of the PDU sessions and QoS flows (e.g. 5QI values) to be set up can be indicated by the M&O entity as described in [8]. Furthermore, the M&O, knowing the characteristics of the PDU sessions and QoS flows that will be needed for integration with TSN, can derive the maximum expected packet/frame size for each QoS flow. This information is then signalled towards the mapping function MF, as an input for estimation of 3GPP Bridge delay attributes, i.e. ‘independentDelay’ and ‘dependentDelay’ values that will be exposed towards the TSN.", ¶191]
[" In order to estimate the required delay values of QoS flows, the MF may use the information available in QoS profiles/PCC rules acquired from the SMF/PCF. For each 5QI value, there is either standardized upper bound value for packet delay (PDB—Packet Delay Budget, whereas packet is used as synonym for PDU), or such values are dynamically signalled over NG2 interface [4]. The MF uses such defined packet delay values for deriving the dependentDelayMin/Max values of the ‘3GPP Bridge’. The PDB associated to each 5QI value represents the maximum delay of the packet between UE and UPF, thus it can be expressed by formula for maximum delay", ¶192]

	The applicant argues that the remaining claims are allowable over alleged deficiencies of the rejections of claims 1 17 and 19. The examiner contends that Rost teaches claims 1, 17 and 19 and thus the rejection of claims 2-16 are also proper.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is 571270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor William Trost can be reached on 571272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval PAIR system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center EBC at 866-217-9197 toll-free.
/TOM Y CHANG/
Primary Examiner Art Unit 2456